RESOLUCIÓN
San Juan, Puerto Rico, a 11 de marzo de 1969
Por cuanto: Con relación a los graduados de escuelas puertorriqueñas de Derecho acreditadas por este Tribunal y por el Consejo de Educación Superior el resultado de los exámenes de reválida celebrados por la Junta Examinadora de Aspirantes al Ejercicio de la Abogacía señala un alto porcentaje de suspendidos, así como un promedio general bajo, según aparece de los anexos 1 y 2 que se acompañan y hace formar parte de esta resolución.
Por cuanto: La situación apuntada puede obedecer a que las escuelas de Derecho de Puerto Rico no responden a las normas de capacitación y eficiencia necesarias, tanto en los aspectos orgánicos y funcionales de dichas instituciones, tales como la idoneidad y composición de la facultad, el pro-grama de estudios, su contenido, distribución y evaluación académica, así como en otros aspectos relativos a su organi-zación o funcionamiento.
Por cuanto: El Consejo de Educación Superior, por su preeminencia dentro del sistema educativo y la disponibilidad de los medios técnicos a su alcance, está en una posición rectora que le permite realizar la evaluación de las institu-ciones de enseñanza del Derecho acreditadas por este Tribunal.
*864Por tanto: Se solicita del Consejo de Educación Superior que realice un estudio de la enseñanza del Derecho en las escuelas de Derecho de Puerto Rico y nos informe sus resultados para el ulterior uso que estime apropiado este Tribunal.
Lo acordó el Tribunal y firma el Señor Juez Presidente, quien expondrá por separado las razones de su concurrencia en esta resolución. El Juez Asociado Señor Blanco Lugo expondrá también por separado las razones para su concu-rrencia en la misma. El Juez Asociado Señor Santana Becerra disiente en voto separado que se une a esta resolución y en el cual concurre el Juez Asociado Señor Hernández Matos.
(Fdo.) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario


*865



*867